--------------------------------------------------------------------------------

EXHIBIT 10.2


ASSUMPTION AGREEMENT

 

 

THIS AGREEMENT is made effective as of the 23nd day of February, 2010.

 

AMONG:

NEXAIRA WIRELESS INC., a Nevada corporation, having an
address at 1404 – 510 West Hastings Street, Vancouver, British Columbia,

 Canada V6B 1L8

 

 (“Pubco”)

 

AND:

NEXAIRA INC., an Alberta corporation, having an address c/o 1404 – 510
West Hastings Street, Vancouver, British Columbia, Canada V6B 1L8

 

(“Priveco”)

 

AND:

0793296 BC LTD., a British Columbia corporation, having an address at
1404 – 510 West Hastings Street, Vancouver, British Columbia, Canada
V6B 1L8

 

(the “Debt Holder”)

 

WHEREAS:

 

A.           Priveco is indebted to the Debt Holder pursuant to a convertible
debenture issued in favour of the Debt Holder dated June 19, 2007 (the “Priveco
Debenture”), in the principal sum of US$350,000 in United States currency;

 

B.            Priveco is a wholly-owned subsidiary of Pubco;

 

D.           Priveco has agreed to assign, and Pubco has agreed to assume,
Priveco’s liability and obligation to repay US$350,000 of the principal amount
of the Priveco Debenture (the “Assumed Amount”) to the Debt Holder; and

 

D.           The Debt Holder wishes to enter into this Agreement, based on the
terms set forth herein, to consent to the Assumption.

 

THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto) the
parties hereto covenant and agree as follows:

 

1.             ASSIGNMENT

 

1.1           Priveco does hereby transfer, assign and set over unto Pubco all
of the debts, liabilities, obligations related to the Assumed Amount due or
hereafter due to the Debt Holder.

 

2.             ASSUMPTION

2.1           Pubco does hereby assume all debts, liabilities and obligations of
Priveco related to the Assumed Amount due or hereafter due to the Debt Holder.

 

3.             CONVERSION

 

 

--------------------------------------------------------------------------------


 

3.1           Upon the demand of the Debt Holder, Pubco will issue 700,000 units
at US$0.50 per unit  in settlement of the debt totalling $350,000 in full
satisfaction and settlement of the Assumed Amount. Each unit is comprised of one
common share and one common share purchase warrant. Each non-transferable
warrant entitles the Debt Holder to purchase one additional share of common
stock at a price of $1.00 per share until February 23, 2012.

 

4.             CONSENT

 

4.1           The Debt Holder hereby consents to the Assumption of the Assumed
Amount.

 

4.2           The Debt Holder hereby agrees to cancel the Priveco Debenture,
subject to the delivery of the Replacement Debenture pursuant to which Priveco
will remain wholly liable and responsible for the Remaining Indebtedness.

 

5.             REPRESENTATIONS AND WARRANTIES OF THE DEBT HOLDER

 

5.1           The Debt Holder represents and warrants that all of the
representations and warranties contained in Section 4 of the Exchange Agreement
and Schedule 3 – Certificate of Non-U.S. Shareholder thereto, each as executed
by the Debt Holder, are true and accurate with respect to all securities to be
issued in connection with the Assumption as of the date of this Agreement.

 

6.             INDEMNITY

 

6.1           Priveco hereby covenants and agrees that he will indemnify and
save harmless Pubco against all costs, damages, liabilities, charges, expenses
and claims made from and after the date of this Agreement by the Debt Holder
with respect to matters arising out of the Priveco Debenture and the Replacement
Debenture.

 

7.             FURTHER ASSURANCES

 

7.1           Each of the parties hereto will do any and all such acts and will
execute any and all such documents as may reasonably be necessary from time to
time to give full force and effect to the provisions and intent of this
Agreement.

 

8.             GENERAL PROVISIONS

 

8.1           This Agreement shall be governed by and construed in accordance
with the laws of British Columbia and the laws of Canada applicable therein.

 

8.2           The invalidity or unenforceability of any particular provision of
this Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

8.3           Time is of the essence of this Agreement.

 

8.4           This Agreement will be binding upon and will enure to the benefit
of the parties hereto and their respective successors and assigns.

 

8.5           This Agreement is the whole agreement between the parties hereto
in respect of the Assumption contemplated hereby and there are no warranties,
representations, terms, conditions, or collateral agreements expressed or
implied, statutory or otherwise, other than expressly set forth in this
Agreement.

 

8.6           This Agreement may be executed in several counterparts, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

 

8.7           Delivery of an executed copy of this Agreement by electronic
facsimile transmission or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the date set forth on page one of this Agreement.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

NEXAIRA WIRELESS INC.

Per:

/s/ Mark Sampson

 

 

Authorized Signatory

 

 

Name: Mark Sampson  

 

 

Title: President, Chief Executive Officer and Director

 

NEXAIRA, INC.

Per:

/s/ Mark Sampson

 

 

Authorized Signatory

 

 

Name: Mark Sampson

 

 

Title: President, Chief Executive Officer and Director

 

0793296 BC LTD.

Per:

/s/ Ralph Proceviat

 

 

 Authorized Signatory  

 

 

Name: Ralph Proceviat

 

 

Title: President and Director

 



--------------------------------------------------------------------------------